DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species of the compound 1Si-4 and NH4+ in the reply filed on 3/9/21 is acknowledged.  The traversal is on the ground(s) that the Office has not provided reasons to support a conclusion that the species are patentably distinct.  This is not found persuasive because reasons are provided at page 4, first paragraph.  As to the restriction between Groups I and II, applicant has not provided reasoning as to why the reasoning provided in the restriction requirement is wrong (reasoning is provided at the next to last paragraph on page 2). It is noted that rejoinder of the method claims is available, see “Rejoinder” at page 6 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 2005/0126588 A1) in view of Sigma-Aldrich, Wojtczak et al (US 2015/0344826 A1), and Zhang et al (US 10,767,058 B1).
	Carter discloses a polishing composition (see abstract) comprising a cerium oxide particle [0053] and water [0040].  Carter fails to disclose to include the elected species, 1-pyrrolidinecarbodithioic acid ammonium salt (hereinafter “APDC”).  However, Carter discloses that a chelating agent may also be included in the composition [0060] to supplement the chelating capacity of the salicylic acid.
	The elected species is a known chelating agent.  For example, APDC is commercially available from Sigma-Aldrich, which recognizes it as a chelating agent.  See Sigma-Aldrich, “functions as a chelating agent” under the section “General Description”, printed from www.sigmaaldrich.com.  Wojtczak teaches that 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include APDC in the composition of Carter because Carter discloses that it is useful to include chelating agents, and APDC is a useful chelating agent as taught by Aldrich, Wojtczak and Zhang.
	As to claim 4, Carter discloses to include 0.01% - 30% of oxidizing agent.  The endpoint of this range, 0.01% encompasses an amount that “substantially does not contain” oxidizing agent.  Further, Carter teaches that it is known that when chelators and oxidizers are used in combination, excessive corrosion of the substrate may result [0018].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to not substantially not include an oxidizing agent as cited in the composition of Carter in order to avoid excessive corrosion of the substrate, as taught by Carter.
	As to claim 5, Carter discloses to include a dispersing agent [0062].
	As to claim 6, Carter discloses to include a dispersing agent/complexing agent of a polymer with a carboxylate group [0060]. 
	As to claims 7-8, Carter discloses any pH is appropriate [0065], which encompasses the cited ranges.
	As to claim 9, Carter teaches that further chelating agents added to the composition may be present at 0.0005% to about 5% [0060].  The general ranges are thus taught.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed See MPEP 2144.05, II, A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713